United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                September 29, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-21037
                           Summary Calendar



MATTHEW WATSON,

                                      Plaintiff-Appellant,

versus


GARY JOHNSON; JOSHUA MILES; BRENDA CHANEY,

                                      Defendants-Appellees.


                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                           (H-02-CV-67 )
                       --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Matthew Watson, Texas prisoner # 522991,

appeals the dismissal as frivolous of his 42 U.S.C. § 1983 lawsuit.

He renews his claim that prison guard Joshua Miles used excessive

force against him, and that Director Gary Johnson and Head Warden

Brenda Chaney are liable for Miles’s conduct.           We review the

dismissal of Watson’s 42 U.S.C. § 1983 complaint for an abuse of

discretion.    See Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      “[W]henever prison officials stand accused of using excessive

physical force in violation of the Cruel and Unusual Punishment

Clause, the core judicial inquiry is . . . whether force was

applied in a good-faith effort to maintain or restore discipline,

or   maliciously   and   sadistically   to   cause   harm.”   Hudson    v.

McMillian, 503 U.S. 1, 6-7 (1992).      Five nonexclusive factors are

considered in determining whether an excessive force claim has been

established:   “1. the extent of the injury suffered; 2. the need

for the application of force; 3. the relationship between the need

and the amount of force used; 4. the threat reasonably perceived by

the responsible officials; and 5. any efforts made to temper the

severity of a forceful response.”       Hudson v. McMillian, 962 F.2d

522, 523 (5th Cir. 1992).

      Viewing the events recited by Watson against these factors, it

cannot be said that the district court abused its discretion in

dismissing Watson’s complaint.      See id.; Berry, 192 F.3d at 507.

Because Watson’s claims against the prison director and           warden

similarly fail, the district court’s judgment is AFFIRMED.             See

Stewart v. Murphy, 174 F.3d 530, 536 (5th Cir. 1999).

      The district court’s dismissal of Watson’s complaint counts as

a “strike” for purposes of 28 U.S.C. § 1915(g).          See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).          Watson is CAUTIONED

that if he accumulates three strikes, he will be barred from

proceeding in forma pauperis in any civil action or appeal filed



                                   2
while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See 28 U.S.C. §

1915(g).

AFFIRMED; THREE-STRIKES WARNING ISSUED.




                                3